Citation Nr: 1506815	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than January 20, 2010 (paid from February 1, 2010) for additional compensation for a dependent child, M.A., based on school attendance.

2.  Entitlement to additional compensation for a dependent child, A.A., retroactively based on prior school attendance, after her 18th birthday.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2013, the Veteran testified before the undersigned at a Travel Board hearing.


FINDINGS OF FACT

1.  The Veteran was granted a 30 percent rating for a service-connected disability in a March 2005 rating decision; additional benefits for M.A. and A.A. were granted through their 18th birthdays; the Veteran was notified via a June 2005 letter of the termination dates as well as his obligations regarding notifying VA of dependency changes.

2.  Per the June 2005 letter and the attainment of age 18 years, the additional dependency benefits were terminated for M.A. and A.A. when they turned 18 years old, October 2006 for M.A. and February 2008 for A.A.  

3.  On August 25, 2010, a claim for additional benefits for M.A. and A.A. based on school attendance was received.

4.  M.A. attended a Fall Semester of school in 2009, but it commenced prior to August 25, 2009; he also attended a Spring Semester of school which commenced in January 2010.  

5.  A.A. had not attended school within one year of August 25, 2010. 


CONCLUSIONS OF LAW

1.  The criteria for additional compensation based on school attendance of the Veteran's child, M.A., prior to the Spring 2010 Semester (paid from February 1, 2010) are not met.  38 U.S.C.A. §§ 101, 5110 (West 2014); 38 C.F.R. §§ 3.57, 3.401, 3.667 (2014).

2.  The criteria for additional compensation based on school attendance of the Veteran's child, A.A., after her 18th birthday are not met.  38 U.S.C.A. §§ 101, 5110 (West 2014); 38 C.F.R. §§ 3.57, 3.401, 3.667 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Additional Benefits for Dependents

In February 1991, the Veteran applied for VA compensation benefits.  At that time, he reported, in pertinent part, that he had two children, M.A., and A.A.  M.A. was born in October 1988 and would thus turn 18 years old in October 2006.  A.A. was born in February 1990 and would thus turn 18 years old in February 2008.

In a January 1996 rating decision, service connection was granted for two disabilities, but the combined rating was zero percent.  

A veteran entitled to compensation at the rate of 30 percent or more is also entitled to additional payment for his dependents.  38 U.S.C.A. § 1115.  Specific rates are provided for a veteran's spouse and children. VA law provides that the term "child" means, among other things, an unmarried person who is under the age of 18 years or who, after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  Compensation for an additional dependent is payable beginning on the first day of the month following when the dependent was added to the Veteran's award.  38 C.F.R. § 3.31.

Therefore, additional compensation for dependents was not warranted at that time.  

In a March 1997 rating decision, the noncompensable disability rating was confirmed and continued.  In an August 1999 rating decision, the combined disability rating was increased to 10 percent as service connection for chronic sinusitis was granted and a 10 percent rating was assigned for that disability, initially from June 1995.  However, as the disability rating remained less than 30 percent, the Veteran was not entitled to additional compensation benefits for his dependents.  

In a March 2005 rating decision, the 10 percent rating for chronic sinusitis was increased to 30 percent effective April 1, 1999.  In May 2005, the Veteran submitted a VA Form 21-686c providing dependency information for M.A., A.A., and another child.  He also indicated that he was divorced.  In a June 2005 letter, the Veteran was notified of this rating decision and that he had also been granted additional benefits for his dependents.  He was told to notify VA immediately if there was any change in the number or status of his dependents.  He was told that his children would be removed from his award as of their respective 18th birthdays (October 2006 for M.A. and February 2008 for A.A.)  He was also provided a VA Form 21-8764 which also furnished this information regarding the Veteran's obligations to notify VA of changes in his dependency status.

In a July 2010 rating decision, the Veteran was denied an increased rating for his chronic sinusitis.  The following month, on August 25, 2010, the Veteran contacted VA and reported that he wanted to add M.A. and A.A. to his award as school age children.  On the same day, the Veteran submitted information with regard to their school status.  In a November 1, 2010 letter, VA informed the Veteran that additional documentation was needed to establish their dependency, which he then provided.  The information of record, in pertinent part, showed that A.A. had not been enrolled in school within the past year or at the current time.  M.A. had enrolled in school at Triton College from August 24, 2009 to December 17, 2009; and from January 20, 2010.

In a June 2011 letter, the Veteran was notified, in pertinent part, that M.A. had been added to his award as of February 1, 2010.  It was later clarified that he was added as of January 20, 2010, but paid from the first day of the next month or February 1, 2010.  See 38 C.F.R. § 3.31.  Benefits were not paid for A.A.  

The Veteran appealed that determination, asserting that his children had been in school earlier.  The Veteran testified that in 2008, he was on VA's website and realized that he was not being paid benefits any longer for M.A. and A.A.  He said that he called the general VA telephone number on the website and was given the run around for 9 months to a year.  At that point, he said that he was told to fax the information, which he says that he did.  The Veteran stated that he did not recall receiving the June 2005 notification letter from VA.  The Veteran testified that M.A. had been enrolled in high school and graduated from high school in May 2007 (after he turned 18 years old) and entered college in August 2007.  A.A. also graduated high school after she turned 18 years old in May or June 2008.  Thereafter, he reported that she was enrolled in a summer college class in June 2008.  She then enrolled in additional schooling, but had not been enrolled since June 2009.  

The effective date of an award of additional compensation for dependents will be the latest of: (1) the date of the claim, including the date of marriage or birth; (2) the date notice of the dependent's existence is received, if the evidence is received within one year of VA's request for such information; (3) the date that dependency arose; (4) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (5) the date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday.  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(1) and (2).

In this case, M.A. and A.A. were in school when they respectively turned 18 years old.  However, an application for additional benefits was not thereafter received within 1 year of either child's 18th birthday.  The informal application for benefits was received on August 25, 2010.  At that point, A.A. had not been in school during the prior one year period or at that time.  M.A. had been in school.  Within the prior one year period, as noted, he was enrolled in the Fall 2009 Semester, but it commenced prior to the one year date.  M.A. then began the Spring Semester in January 2010, which did commence in the one year window. 

The Board acknowledges the Veteran's contentions, but the record shows that the Veteran was notified in June 2005 of when the additional benefits for his children would end.  It was his responsibility to notify VA regarding his dependents' school status.  Although he contends that he began his contact with VA in 2008 regarding his children, there is no Report of Contact until August 25, 2010.  Likewise, the correspondence with information regarding schooling from the Veteran was not initially received until that same date as shown via the date stamp which reads August 25, 2010.  In accordance with those findings, there is no basis to award retroactive additional benefits for A.A. because she was not enrolled in school within one year prior to August 25, 2010.  M.D.A was enrolled in school during that one year period, but his Fall Semester began prior to August 25, 2009, so benefits are not payable for the Fall 2009 Semester.  38 C.F.R. § 3.667(a)(2).  However, benefits are payable the Spring semester, which commenced in January 2010, as payable from February 1, 2010, the first day of the next month, as awarded by the RO.  

While the Board sympathizes with the Veteran's position, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the Veteran has not met the legal requirements for retroactive dependent compensation beyond what has been awarded for M.A., and any retroactive benefits for A.A., based on a child's school attendance, his appeal must be denied. 


ORDER

Entitlement to an effective date earlier than January 20, 2010 (paid from February 1, 2010) for additional compensation for a dependent child, M.A., based on school attendance is denied.

Entitlement to additional compensation for a dependent child, A.A., retroactively based on prior school attendance after her 18th birthday is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


